DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, and 13-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References were found and disclosed to show a system for warming an infant patient using a light source with a diffuser containing optical fibers. No reference was found to disclose that the flexible diffuser is contained within a blanket that is in direct contact with the infant and the blanket containing warming zones. Most reference taught away from the notion of any heating element in direct contact with the patient and if there was heating within the blanket, it would be across the blanket as a whole and not in specific zones. For this reason, claims 1, 3-11, and 13-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792